Title: From Thomas Jefferson to Thomas Mann Randolph, 22 October 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
Monticello Oct. 22. 1790.

I understand with much pain that you are dissatisfied with the articles of agreement which, on behalf of your son, I entered into with you for the purchase of Edgehill. I do not write the present with a view to insist on those articles being enforced. Far from it. If you wish to rescind them, it is sufficient ground for me to wish the same: and I know that in this your son has but one mind with us. I write merely to justify this transaction by recalling to your memory what past. You know that in the ride we took on the day of the transaction, we had agreed all the articles except the sums and times of paiment and the quantity of corn to be delivered. Having a moment’s leisure on our return to the house I committed to writing the things we were agreed in, leaving blanks for those abovementioned in which we had not yet agreed. I read the articles to you, gave you a copy into your hand, and I think you read it yourself. I insisted on 200. barrels of corn, you on 100; I on £1700. in paiments of £500, 600, and 600£. you on £2000. in payments of £500. 750. and 750£. Finding you would not abate in the sum, I agreed to it, but urged that the additional £300. should make a fourth paiment. You objected to it, but, as seemed to me, not very positively. I declared I would fill up the blanks for paiment with 500. 600. 600. and 300£ and that for the corn with 200. barrels. You still declared against it. But I so filled up the blanks before your face; you were sitting at the other end of the short table on which I did it, and within reading distance: and you signed before you rose from the table, which I considered to be meant as finally assenting. I mentioned these circumstances to your son on my return, and observed to him that if you should require to have these particulars altered back to what you had insisted on, it would be better to comply with your desire. He did not hesitate to say they should be arranged as you please. These particulars therefore can make no difficulty. You express objections to letting him take such of the slaves as he may chuse. There was no difference of meaning between us on this article. It is expressed exactly as we both agreed. He was to take such as he should chuse, only taking them in families, so as not to separate parent and child, or husband and wife. But I am sure he will modify this or relinquish it as you please. With respect to the lands adjacent to the 1600. acres, certainly there was never a thought or  word between us to the contrary of their being included. I do not mean any which your contract with Mr. Harvie extended to. I knew that that contract being prior must prevail, and meant to bargain for the residue only. Recollect too, if you please, my Dear Sir, that there was no surprise or haste in this transaction. I proposed it to you in March at Richmond. I again proposed it in a letter from New York: and when I returned to Virginia, hearing that you had declared your intention of selling these lands, and that you had particularly expressed expectations that your son would be the purchaser, I went to Tuckahoe expressly to negotiate it, considering your mind as made up on the subject. I found it so, for you named your terms at once, and never relaxed to the sum. You said you had meant to ask that sum of any other purchaser, and that justice to your family, would not permit you to sell cheaper to him than to another. I concurred with you in the rectitude of this last sentiment. I recall these particulars to your recollection, my dear Sir, that you may do me justice in your own mind. As to the contract, be it off, if you wish it, no matter what the laws of the land are. Nature knows no laws between parent and child, but the will of the parent. If you desire to keep the land, your son decided in the first moment to comply with your desire. But if you are only dissatisfied with any particular articles, model the whole to your own mind. The sale being meant for a family purpose, you are a proper umpire between your son and your other children. If the contract can be adapted to your mind, I confess I have it much, very much at heart. It is impossible to find so convenient a settlement for them. They are antient lands of your family, had got out of it, but were purchased in again by you.—In any event I hope this will have no effect on your affection to your son. He has done nothing in it, but to declare the contract should be moulded to your will. Next to the desire of preserving your affections to him, which are of more consequence to his happiness than all the lands of the earth, I confess I am anxious that you should be sensible that I have done nothing improper on this occasion, for it could not be improper to urge terms which I thought reasonable. If this long letter is troublesome, ascribe it to my anxiety to preserve your esteem, and to the sincere attachment with which I am my dear sir your affectionate friend & servant,

Th: Jefferson

